ACCEPTED
                                                                                        01-15-00197-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/25/2015 3:50:44 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                              No. 01-15-00197-CV
                     __________________________________
                                                                FILED IN
                                                         1st COURT OF APPEALS
                     IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                   FIRST DISTRICT OF TEXAS AT HOUSTON    6/25/2015 3:50:44 PM
                      __________________________________ CHRISTOPHER
                                                                 Clerk
                                                                         A. PRINE


                                LETICIA LOYA,
                                  Appellant,
                                        v.
              MIGUEL LOYA, VITOL, INC., MICHAEL METZ,
                       ANTONIO MAARRAOUI,
                              Appellees.
                 __________________________________

            APPELLEES’ UNOPPOSED FIRST MOTION
      FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLEES
               __________________________________

       Appeal from the 190th Judicial District Court, Harris County, Texas
                      Trial Court Cause No. 2012-33464
                   _________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
      Pursuant to Rule 10.5(b) and 38.6(d) of the Texas Rules of Appellant

Procedure, Appellees Miguel Loya, Vitol, Inc., Michael Metz, and Antonio

Maarraoui file this Unopposed First Motion for Extension of Time to File Brief of

Appellees and would show the Court as follows:

      1.    Appellant filed her Brief of Appellant on May 28, 2015, after taking a

7-day extension.




                                        1
         2.   The Brief of Appellees is due on June 29, 2015, 30 days after the

filing of the Brief of Appellant. TEX. R. APP. P. 38.6(b).

         3.   Appellees request a 7-day extension of time to file their Brief of

Appellees until Monday, July 6, 2015.

         4.   This is Appellees’ First Motion for extension of time to file their

Brief.

         5.   Appellees   request   an   extension    because    of   a   request   for

supplementation of the reporter’s record that was first made on January 27, 2015

but has not yet been completed by the court reporter and because of a request for

supplementation of the clerk’s record that was made on June 24, 2015.

         6.   Appellant is not opposed to this Motion.

         Appellees pray that the Court grant this Motion and extend the time for

filing its Brief of Appellees to and including July 6, 2015. Appellees pray for such

other and further relief to which they may be justly entitled.




                                          2
   Respectfully submitted,

   VINSON & ELKINS L.L.P.


      /s/ Patrick W. Mizell
      Patrick W. Mizell
      Attorney-In-Charge
      Texas Bar No. 14233980
      Catherine B. Smith
      Texas Bar No. 03319970
      Deborah C. Milner
      Texas Bar No. 24065761
      Jaclyn M. Lynch
      Texas Bar No. 24083429
      1001 Fannin, Suite 2500
      Houston, Texas 77002-6760
      Telephone: 713.758.2932
      Facsimile: 713.615.5912
      e-mail: pmizell@velaw.com
      e-mail: csmith@velaw.com
      e-mail: cmilner@vela.com
      e-mail: jaclynlynch@velaw.com

      Attorneys for Appellees Vitol, Inc.,
  Antonio Maarraoui, and Michael Metz

FULLENWEIDER WILHITE, P.C.

/s/ Randall B. Wilhite
Randall B. Wilhite
Attorney-In-Charge
Texas Bar No. 21476400
4265 San Felipe, Suite 1400
Houston, Texas 77027
Telephone: 713-624-4100
Facsimile: 713-624-4141
e-mail: rwilhite@fullenweider.com
e-mail: service@fullenweider.com

  3
      Attorneys for Appellee Miguel A.
    Loya




4
                      CERTIFICATE OF CONFERENCE
      I hereby certify that on July 25, 2015, I conferred with Jennifer Job (attorney
for Appellant, Leticia Loya) via email, and she indicated that Appellant was not
opposed to this extension motion.


                                             /s/ Patrick W. Mizell
                                             Patrick W. Mizell




                         CERTIFICATE OF SERVICE
       The undersigned certifies that on June 25, 2015, the foregoing Unopposed
First Motion for Extension of Time to File Brief of Appellees was served
electronically on the following parties in accordance with the requirements of the
Texas Rules of Appellate Procedure:


Jennifer Job
James E. Payne
Provost Umphrey Law Firm, L.L.P.
490 Park Street
P. O. Box 4905
Beaumont, Texas 77701
409.835.8605
jjob@pulf.com
jpayne@pulf.com
      Attorneys for Appellant Leticia Loya


                                          /s/ Deborah C. Milner
                                          Deborah C. Milner




                                         5